Citation Nr: 1409494	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

On September 24, 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the report of a fee basis audiology examination dated in May 2010 confirms that the Veteran has a current hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385 (2013).  Further, as noted by the RO in its May 2010 rating decision, the Veteran's military occupational specialty was a light weapons infantryman and noise exposure consistent with that occupation was conceded.  Thus, the question is one of nexus.

Relevant to the issue of nexus, the record contains the report of the May 2010 fee basis audiology examination.  The audiologist noted that audiometric testing conducted at entrance into service demonstrated some mild hearing loss at 6000 hertz in the left ear, but there was normal hearing at all other frequencies, and audiometric testing conducted at separation revealed normal hearing.  The audiologist stated, however, that it was "unusual that all threshold were 0 [decibels]."  The audiologist also acknowledged the Veteran's self-reported history of having experienced diminished hearing acuity in service, which has existed since that time, and of having been exposed to noise from ammunition, small arms fire, and aircraft engines, among other things.  The audiologist ultimately opined that the Veteran's hearing loss was less likely as not caused by, or the result of, noise exposure while in service.  The basis of the audiologist's negative nexus opinion was that the Veteran's hearing was normal at separation from service.

In the instant case, it does not appear as though the audiologist converted the Veteran's September 1966 audiological results from ASA (American Standards Association) to ISO-ANSI (International Standards Organization- American National Standards Institute) standards.  In this regard, the Board notes that prior to November 1967, military audiometric results were reported in ASA units.  When the Veteran's auditory thresholds at entrance into service are converted to ISO units, the results indicate some degree of right ear hearing loss at 500, 3000, and 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that "the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  Further, the Veteran has testified that he does not remember undergoing audiometric testing during his separation examination and the fee basis audiologist herself commented that it was unusual for results to be 0 decibels at all tested thresholds.  Given these statements, and the fact that the service audiograms demonstrate a betterment of hearing acuity in service, the Board finds reason to question the validity of the hearing data recorded on the August 1968 examination report.  Thus, the Board finds that the matter must be remanded for an addendum opinion that further discusses certain evidence of record, as outlined in the remand directive below.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the fee basis audiologist who performed the May 2010 audiological examination and obtain from her an addendum to her examination report. The Veteran's claims file, including a copy of this remand, must be made available to the audiologist for review in connection with the addendum sought.

The audiologist should review all of the service department records pertaining to the Veteran's hearing, and any relevant post-service records contained in the claims folder, to include the hearing data contained in records obtained from Jacobs Field Service, and, after considering the pertinent information in the record in its entirety, the audiologist should provide opinions with respect to the following:

a) did the Veteran have right ear hearing loss that pre-existed service?  The audiologist is requested to specifically comment on whether the September 1966 audiogram noting a 25 decibel auditory threshold when converted to ISO units at 500, 3000, and 4000 Hertz demonstrated pre-existing right ear hearing loss.

b) if the examiner finds that right ear hearing loss pre-existed service, can it be concluded that there was an increase in loss of acuity during military service beyond the natural progression of the disease?

c) can the August 1968 audiometric data recorded on the Veteran's separation examination report be considered a valid measure of hearing acuity at that time?  The audiologist should consider and discuss the Veteran's assertion that he does not recall having his hearing tested at the time of his separation examination, the significance of the evidence suggesting a betterment of hearing acuity during service, as demonstrated by the improved threshold shifts, and why it is unusual that "all threshold were 0 [decibels]."  

d) again opine as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's current hearing loss had its onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure.  If the audiologist's opinion regarding nexus remains negative, the audiologist should provide an extended rationale for her opinion regarding the likelihood that the Veteran's hearing loss is related to his active military service.  The audiologist should state specifically why the Veteran's lay evidence regarding the onset of diminished hearing in service and continuity of such symptoms since that time is not sufficient to support a nexus between his currently diagnosed hearing loss and service.  The audiologist should also discuss the significance of acoustic trauma in service as it is related to the etiology of the Veteran's hearing loss 

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion. The audiologist should also discuss the significance of any post-service noise exposure on the Veteran's current disabilities

If the audiologist feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).

(If the May 2010 fee basis audiologist is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide the above opinions and extended rationale.  If any clinician determines that a requested opinion cannot be rendered without re-examination of the Veteran, the Veteran should be scheduled for another VA audiology examination.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request. If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


